COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-213-CV





SHEZAD MALIK	APPELLANT



V.



THOMAS SLONE AND	APPELLEES

MICHAEL MEYER



------------



FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Shezad Malik attempts to appeal from the trial court’s May 22, 2009 interlocutory order, which granted the Appellees’ motion to disqualify him.  On July 24, 2009, we sent Malik a letter stating our concern that we may have no jurisdiction over this appeal because the order does not appear to be a final appealable order or judgment, nor does it appear to be an appealable interlocutory order.  
See
 
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (Vernon 2008)
 (
listing appealable interlocutory orders); 
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only from a final judgment).  We indicated that this court would dismiss this appeal if we did not receive a response showing grounds for continuing the appeal by August 3, 2009.  Malik filed a timely response, acknowledging that there is no interlocutory appeal available from the May 22, 2009 interlocutory order
 disposing of the disqualification motion.

Accordingly, because the order is neither a final judgment nor an appealable interlocutory order, we dismiss this appeal for want of jurisdiction.
(footnote: 2)  
See 
Tex. R. App. P. 42.3(a), 43.2(f).



SUE WALKER

JUSTICE



PANEL: WALKER, MCCOY, and MEIER, JJ.



DELIVERED:  August 20, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:Malik, in his response, requests a writ of mandamus.  Because his response does not comply with the requisites for a petition for writ of mandamus, we have sent a noncompliance letter.  Should Malik file a compliant petition for writ of mandamus, that petition will be filed in a separate cause number.  This opinion addresses and finally disposes of the interlocutory appeal only.